Citation Nr: 1749770	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  06-10 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type I.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The claimant in this case had initial active duty for training with the Army National Guard from November 1978 to April 1979, and other periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) until his separation from the National Guard in 1984.  

No active duty service has been established; however this decision grants service connection for a disease or injury sustained during ACDUTRA. Therefore, the claimant has established Veteran status. 

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In December 2008, the Board remanded the appeal for further development.  In April 2014, the Board granted the Veteran's request to reopen a claim for service connection for diabetes mellitus and denied that claim on the merits.  The Board also remanded the claims for a bilateral hearing loss disability and tinnitus for further development.

The Veteran appealed the portion of the Board's April 2014 decision to the extent that it denied the reopened claim for service connection for diabetes mellitus to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2015, the parties submitted a joint motion for remand and vacatur of the denial of service connection for diabetes mellitus.  The Court granted that motion.  The claim for service connection for diabetes mellitus returns to the Board from the Court.  The Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus are also returned to the Board.  In June 2015, the Board remanded all of the claims for additional development.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus was diagnosed during a period of ACDUTRA.

2.  The Veteran does not have bilateral hearing loss for VA purposes.

3.  The Veteran's reported tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident during active duty or ACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for bilateral hearing loss are not met or approximated.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

3.  The criteria for service connection for tinnitus are not met or approximated. 
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the record must show competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

Active service includes any period of  ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Army Reserve for training purposes.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Army Reserve.  38 U.S.C.A. § 101(23)(A).  The Army Reserve includes the National Guard.  38 U.S.C.A. § 101(26), (27).  However, the advantages of certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).

Diabetes Mellitus

The Veteran currently has diabetes mellitus, type I, which was shown at his May 2016 VA medical examination.

Despite some inconsistencies with the Veteran's recollection of when he was diagnosed with diabetes mellitus, the evidence of record indicates the Veteran was diagnosed with diabetes mellitus during a period of ACDUTRA.  In April 2005, the Veteran submitted a statement where he asserted that he was diagnosed with diabetes mellitus in 1984 while he was on ACDUTRA at Camp Shelby.  However, in a September 2009 statement, the Veteran asserted that he was diagnosed with diabetes while he was at Camp McCoy.  Additionally, two statements from fellow service members noted that he was diagnosed with diabetes in June of 1981.  

The Veteran received a periodic physical in February 1983, which was normal.  At that time, the Veteran denied a personal or family history of diabetes.  A July 25, 1983 treatment record from Normandy Osteopathic Hospital shows the Veteran was admitted to the hospital for weakness, anorexia, abdominal pain, and dizziness.  During this hospital admission, the Veteran was diagnosed with type I diabetes mellitus.  Additionally, service treatment records show he was again diagnosed with insulin-dependent diabetes mellitus on May 14, 1984.  

A review of the Veteran's Retirement Credits Record indicates that the Veteran was on ACDUTRA during the following periods: (1) July 9, 1983 to July 24, 1983 and (2) May 5, 1984 to May 20, 1984.  Accordingly, the medical evidence of record establishes that he was on ACDUTRA during the time in which he was diagnosed with diabetes mellitus.  As such, the Board finds that the Veteran's diabetes mellitus was incurred during a period of ACDUTRA, and the claim is granted. 

Bilateral Hearing Loss

As an initial matter, the Board acknowledges that the Veteran's military occupational specialty as a field technician wireman specialist is not specifically among those types of military occupations listed in the M21-1 as involving a high probability of exposure to hazardous noise.  See M21-1, III.iv.4.B.3.d. The Veteran reported having exposure to excessive noise in the form of grenades and weaponry at the firing range.  The Veteran indicated that he used hearing protection.  The Veteran also denied a history of civilian occupational noise exposure.  Given the Veteran's consistent statements and descriptions of his military occupational duties during his active service, the Board will give his statements regarding his noise exposure probative weight.

The Veteran's entrance examination showed the following audiometric results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
5
LEFT
5
5
5
N/A
5

The Veteran's separation examination showed the following audiometric results:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
15
15
10
LEFT
45
25
15
15
10

However, as discussed earlier the presumption of soundness does not attach to periods of ACDUTRA. Also, the record does not contain any injury or disease incurred in or aggravated by active service upon which a grant of service connection could be based.

Additionally, for the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Pursuant to 
38 C.F.R. § 3.385 (a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.

Here, the medical evidence does not reflect the Veteran has a current hearing loss disability in either ear for VA purposes.  In June 2016, the Veteran had a VA hearing loss examination with the following audiometric results.  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
20
25
LEFT
15
20
25
25
25

In June 2014, February 2015, and February 2017 medical opinions, several VA examiners reported that the Veteran's test results were inconsistent and did not appear to reflect his maximal effort.  The examiners noted the Veteran was able to answer questions without problems well below admitted thresholds.  Moreover, the examiners noted the Veteran most likely has some hearing loss, but not to the degree that he was reporting during the examination.  The test results from these examinations were considered invalid and unreliable. 

There is no evidence in the record that the Veteran had an auditory threshold of 26 decibels or greater or any speech recognition scores less than 94 percent throughout the pendency of the claim.  There is no other competent medical evaluation in accord with the requirements of 38 C.F.R. § 3.385(a) that is otherwise of record which reflects the Veteran has a bilateral hearing loss disability as defined by 
38 C.F.R. § 3.385. 

Additionally, the Board acknowledges that the Court has previously held that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, however, the record does not reflect the Veteran had a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385 at any time during the pendency of this appeal.  

Therefore, because the Veteran does not currently have a bilateral hearing disability for VA purposes, service connection must be denied.

Tinnitus

In an April 2005 statement, the Veteran asserted that he has had "noise in [his] ears" since he was in basic training in the military.  The Veteran asserts that his tinnitus is related to his ACDUTRA.  

The Veteran's service treatment records do not reflect any complaints of tinnitus.  Post-service treatment records also do not indicate reports of tinnitus.

Additionally, as discussed earlier the presumption of soundness does not attach to periods of ACDUTRA. The record does not contain any injury or disease incurred in or aggravated by active service.

In February 2015, the Veteran was afforded a VA examination for his reported tinnitus.  During this examination, the Veteran reported that the onset of his bilateral tinnitus was approximately 30 years prior to the examination.  He stated that he experienced intermittent tinnitus after firing on the range during military service; however, the ringing would resolve after a short time.  He reported that he experienced exposure to excessive noise in the form of grenades and weaponry at the firing range with the use of hearing protection.  The examiner opined that it was less likely than not that the Veteran's claimed tinnitus was caused by or a result of military service.  The examiner reasoned that the Veteran's service treatment records and entrance and exit examinations revealed no reports of tinnitus.  The examiner also noted that the Veteran filed a non-ear condition claim in 1992, despite claiming that the onset of his tinnitus was approximately 30 years prior to the examination.  

In June 2016, the Veteran underwent another VA examination for his reported tinnitus.  During this examination, the Veteran reported that the onset of his bilateral tinnitus was 20 years prior to the examination.  Again, he described the tinnitus as ringing.  The examiner opined that it was less likely than not that the Veteran's tinnitus was a symptom associated with the Veteran's claimed hearing loss and that his tinnitus was caused by or a result of military noise exposure.  With respect to the etiological conclusion that the claimed tinnitus is less likely than not a symptom of the Veteran's hearing loss, the examiner reasoned that such a symptom cannot be the case since the Veteran's hearing is normal bilaterally.  Regarding whether his tinnitus is caused by or a result of military exposure, the examiner reasoned that his service treatment records were negative for tinnitus or acoustic damage, and the Veteran did not exhibit any acoustic damage during the current examination.  Accordingly, the examiner opined that the Veteran's tinnitus is likely related to normal physiological changes.  

The February 2015 and June 2016 VA examinations and opinions carry significant weight.  The examiners adequately considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Additionally, no other contrary medical opinion is of record.  

Regarding lay evidence, while the Veteran is competent to observe he has decreased hearing acuity and ringing in his ears, he is nevertheless not competent to relate the loss of hearing acuity to active-duty noise exposure or to provide a diagnosis of hearing loss for VA purposes.  He is a layperson, and lacks the training/expertise to opine competently on a medical question such as that presented in the instant case.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  With respect to tinnitus, the Board finds that to the extent that the Veteran may contend that he has had continued tinnitus since active service, such statements, while competent, are nonetheless not credible.  The Veteran now reports the onset of tinnitus was during his period of service, but at the time of his exit examination, the Veteran denied having hearing or ear troubles in service.  Also, the Veteran did not file a claim for tinnitus when he filed a non-ear condition claim in 1992.  Thus, this is not a case in which the Veteran's service treatment records are merely silent on the matter under consideration.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Rather, the record reflects that he denied any symptomatology during service, and he only recently reported that his symptoms began during service. 

For the reasons set forth above, the Board finds any statement with regard to continuity of symptomatology since service for tinnitus lacks credibility and is without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).   

Thus, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current tinnitus and his service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply; the appeal therefore must be denied.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for diabetes mellitus is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


